MEMORANDUM OPINION
                                            No. 04-10-00757-CR

                                    IN RE Ricardo LOPEZ, Relator

                                    Original Mandamus Proceedings 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 17, 2010

PETITION FOR WRIT OF MANDAMUS DENIED; MOTION FOR LEAVE TO FILE
PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On October 20, 2010, relator Ricardo Lopez filed a petition for writ of mandamus and

motion for leave to file his mandamus petition. Based on the record before us, we conclude

relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v.

Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).                  Accordingly, relator’s petition for writ of

mandamus is denied. Relator’s motion for leave to file the petition for writ of mandamus is

denied as moot.

                                                            PER CURIAM
DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2008-CR-7574, styled The State of Texas v. Ricardo Lopez, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.